Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to: Application filed on July 8th, 2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al., US PG PUB# 2015/0116103 A1 (hereinafter Yang) in view of Shatsky et al., US PG PUB# 2012/0083285 A1 (hereinafter Redfern).
As for independent claim 1:
Yang shows a method of setting a destination at a vehicle navigation system, the method comprising:
connecting, by the vehicle, to a wireless device of a vehicle occupant (see wireless device connects to the vehicle system in 0029 and 0030. See navigation in 0044 and 045); 
receiving, by the vehicle, a location signal from the wireless device (see location from the wireless device in 0030); 
generating, by the vehicle, a destination location responsive to the location signal; determining a destination location responsive to the location signal; and plotting a navigation course to the determined destination location (see navigation system, location, and receiving data in 0050).
While Yang teaches a vehicle navigation system, Yang does not specifically show indicating a geographical location corresponding to a selected media file on the wireless device. In the same field of endeavor, Shatsky teaches indicating a geographical location corresponding to a selected media file on the wireless device in 0021, 0029 and 0030. Both Yang and Shatsky teach a wireless device and Global Positioning System. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Yang to incorporate the teaching of Shatsky, thus allow the device to determine a geographical location based on media file such as audio, images, and video as taught by Shatsky (0030).
As for dependent claim 2:Yang – Shatsky suggests the method of claim 1, wherein the location signal includes a latitude and longitude of the geographical location (Yang, 0027, Shatsky, 0023).As for dependent claim 3:Yang – Shatsky suggests the method of claim 1, wherein the location signal includes an address of the geographical location (Shatsky, 0021)As for dependent claim 4:Yang – Shatsky suggests the method of claim 1, wherein the location signal includes metadata of the selected media file (Shatsky, 0029-0030)As for dependent claim 5:Yang – Shatsky suggests the method of claim 1, wherein the location signal includes the selected media file (Shatsky, 0029-0030).As for dependent claim 6:Yang – Shatsky suggests the method of claim 5, further comprising displaying, by the vehicle, the media file at a location on a map corresponding to the geographical location (Shatsky, 0021, 0029-0030).As for dependent claim 7:Yang – Shatsky suggests the method of claim 6, further comprising generating, by the vehicle, an additional navigation system destination responsive to selection of the received media file on the map (Shatsky, 0029-0030).As for dependent claim 8:Yang – Shatsky suggests the method of claim 1, wherein the media file includes a photograph or video stored on the wireless device (Shatsky, see images and videos in 0029-0030).As for dependent claim 9:Yang – Shatsky suggests the method of claim 1, further comprising the vehicle traveling to the destination location (Yang, 0050).As for dependent claim 10:Yang – Shatsky suggests the method of claim 1, wherein the wireless device includes a smartphone (Shatsky, 0017, 0021).As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 12-20:Claims 12-20 contain substantial subject matter as claimed in claims 2-10 and are respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175